Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Nathan Caruso and Jennifer Donner,                   Appeal from the 200th District Court of
Appellant                                            Travis County, Texas (Tr. Ct. No. D-1-GN-
                                                     15-000993). Opinion delivered by Chief
No. 06-18-00081-CV        v.                         Justice Morriss, Justice Moseley and Justice
                                                     Burgess participating.
Nathaniel Young, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Nathan Caruso and Jennifer Donner, pay all costs of
this appeal.


                                                     RENDERED NOVEMBER 9, 2018
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk